Citation Nr: 0940013	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  03-15 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boston, 
Massachusetts


THE ISSUE

Entitlement to beneficiary travel payments under 38 C.F.R. 
§ 70.10 for travel in June 2009 to a VA medical facility.

(The issues of (1) entitlement to an evaluation in excess of 
20 percent for right knee recurrent synovitis for the period 
May 17, 1991, to September 14, 1999; (2) entitlement to an 
evaluation in excess of 20 percent for left knee internal 
derangement for the period May 17, 1991, to September 14, 
1999; (3) entitlement to an effective date prior to April 1, 
1999, for the award of service connection for degenerative 
disc disease of the lumbar spine; and (4) entitlement to an 
effective date prior to April 1, 1999, for the award of a 
total disability evaluation based upon individual 
unemployability (TDIU) due to service-connected disabilities 
are addressed in a separate Board decision.)


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from July 1978 to 
September 1978 and active military service from September 
1983 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2009 determination of the Department of 
Veterans Affairs Medical Center (VAMC) in Boston, 
Massachusetts.

The appeal is REMANDED to the VAMC in Boston, Massachusetts.  
VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to reimbursement of 
travel expenses under 38 C.F.R. § 70.10 for travel to the 
VAMC in Boston, Massachusetts.  He was notified that his 
request for travel to the Boston VAMC on several dates was 
denied in June 2009.  In August 2009, the Board received a 
statement from the Veteran expressing disagreement with this 
action.  The Veteran has not been provided with a Statement 
of the Case in response to this notice of disagreement.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded for the 
originating agency to issue a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be provided with a 
Statement of the Case on the issue of 
entitlement to beneficiary travel and 
informed of the requirements to perfect an 
appeal with respect to this issue.

If the Veteran perfects an appeal with 
respect to this issue, the Agency of 
Original Jurisdiction should ensure that 
all indicated development is completed 
before the issue is certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


